DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  "a window frame of a car door" in line 3 should be "the window frame of the car door" and "the door guard" in line 2 should be "the window guard".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the elongated C-shaped channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by K&H (NPL, K&H Pet Products Vehicle Door Protector).
Regarding claim 1, K&H discloses a door guard (Fig. 1 in page 12) comprising: a flexible (Page 2, nylon material) door cover (Page 4, shows product covering a door) having an upper section and a lower section (see annotated Fig. 1), and at least one window anchor (see annotated Fig. 3) coupled to the upper section (Fig. 3, coupled at upper edge) of the flexible door cover, the at least one window anchor having a channel portion (see annotated Fig. 3) sized and shaped to receive a window slot portion (Fig. 3 in page 14 shows channel portion going into the window slot) of a car door, and a planar portion (see annotated Fig. 3, portion below channel) extending from the channel portion.
Regarding claim 2, K&H discloses the door guard of claim 1 wherein the at least one window anchor also has a mounting flange (see annotated Fig. 3, portion above channel) extending from the channel portion, whereby the mounting flange is mounted to the flexible door cover (Fig. 3, mounted at the upper edge).

    PNG
    media_image1.png
    457
    876
    media_image1.png
    Greyscale

Figure 1 Annotated Fig. 1 from K&H


    PNG
    media_image2.png
    570
    1050
    media_image2.png
    Greyscale

Figure 2 Annotated Fig. 3 from K&H
Regarding claim 6, K&H discloses a door guard (Fig. 1) for use with a car having a door with a window slot (see annotated Fig. 3) adjacent a window glass (see annotated Fig. 3), the door guard comprising: a door cover (Page 4, shows product covering a door) overlaying an interior door portion of a car door (page 4), and a plurality of window tabs (see annotated Fig. 3, tabs mentioned in page 1 product description, and see K&H video for further details) coupled to an upper section (Fig. 3, coupled at upper edge) of the door cover, each window tab being sized and shaped to be positioned between the window glass and the window slot surrounding the window glass (Fig. 3 shows channel portion going into the window slot).
Regarding claim 7, K&H discloses the door guard of claim 6 wherein each window tab has an elongated C-shaped channel (channel portion in annotated Fig. 3, shows a curved C-shape) sized and shaped to capture the window slot within the elongated C-shaped channel (Fig. 3, and see video at around 0:48 for further details).
Regarding claim 8, K&H discloses the door guard of claim 7 wherein each window tab also has a planar portion (see annotated Fig. 3) extending downwardly from the elongated C-shaped channel.
Regarding claim 9, K&H discloses the door guard of claim 7 wherein each window tab also has a mounting flange (see annotated Fig. 3, portion above channel) extending from the elongated C-shaped channel, whereby the mounting flange is mounted to the door cover (Fig. 3, mounted at the upper edge).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over K&H in view of Dohle (US 6869127).
Regarding claim 3, K&H discloses the door guard of claim 1.
Regarding claim 4, K&H discloses part of the door guard of claim 3.
Regarding claim 5, K&H discloses part of the door guard of claim 4.
Regarding claim 10, K&H discloses the door guard of claim 6.
Regarding claim 11, K&H discloses part of the door guard of claim 10.
Regarding claim 12, K&H discloses part of the door guard of claim 11.
K&H fails to disclose a window portion extending from the flexible door cover as claimed in claims 3 and 10; the window portion has a pocket sized and shaped to receive a car window portion of a car door as claimed in claims 4 and 11; and the window portion is made of a transparent, stretchable material as claimed in claims 5 and 12.
However, Dohle teaches a window portion (Dohle, Fig. 11-12); the window portion has a pocket (Dohle, Fig. 1b, pocket enclosing the window) sized and shaped to receive a car window portion of a car door; and the window portion is made of a transparent (Dohle, abstract), stretchable material (Dohle, Col. 10 line 6).
Dohle is considered to be analogous art because it is in the same field of vehicle door covers as K&H. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the door guard as taught by K&H to incorporate the teachings of Dohle and have a window portion to cover the window such that the window portion extends from the door cover. Doing so provides a cover when window does not work properly (Dohle, Col. 4 line 65-67).
Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dohle in view of K&H.
Regarding claim 13, Dohle discloses a window guard (Dohle, Fig. 11-12) for use with a car having a door (Dohle, abstract) with a window frame (Dohle, 61 in Fig. 1b), the door guard comprising: a window portion (Dohle, 10 in Fig. 1) mountable to a window frame of a car door (Dohle, Fig. 1b).
Regarding claim 14, Dohle discloses part of the window guard of claim 13.
Regarding claim 15, Dohle discloses part of the window guard of claim 14.
Regarding claim 16, Dohle discloses part of the window guard of claim 13.
Regarding claim 17, Dohle discloses part of the window guard of claim 13.
Regarding claim 18, Dohle discloses part of the window guard of claim 13 wherein the window portion has a pocket (Dohle, Fig. 1b, pocket enclosing the window) sized and shaped to receive the window frame of the car door.
Regarding claim 19, Dohle discloses part of the window guard of claim 13 wherein the window portion is made of a transparent (Dohle, abstract), stretchable material (Dohle, Col. 10 line 6).
Dohle fails to disclose a window slot surrounding by a window frame and at least one window tab coupled to a lower section of the window portion, the window tab being sized and shaped to be positioned between the window glass and the window slot surrounding the window glass as claimed in claim 13; an elongated C-shaped channel sized and shaped to capture the window slot within the elongated C-shaped channel as claimed in claim 14; the window tab also has a planar portion extending downwardly from the elongated C-shaped channel as claimed in claim 15; the window tab has a mounting flange extending from the elongated C-shaped channel, whereby the mounting flange is mounted to the window portion as claimed in claim 16; and a door portion extending from the window portion as claimed in claim 17.
However, K&H teaches a window slot (K&H, Fig. 3 shows channel portion going into the window slot) surrounding by a window frame (K&H, Fig. 3, window glass is within the frame and inherently frame is surrounding the slot in order for the window to function) and at least one window tab (K&H, see annotated Fig. 3) coupled to a lower section (K&H, Fig. 3, on the window lower edge) of the window portion, the window tab being sized and shaped to be positioned between the window glass and the window slot surrounding the window glass (K&H, Fig. 3 shows channel portion going into the window slot); an elongated C-shaped channel (K&H, channel portion in annotated Fig. 3, shows a curved C-shape) sized and shaped to capture the window slot within the elongated C-shaped channel (K&H, Fig. 3, and see video at around 0:48 for further details); the window tab also has a planar portion (K&H, see annotated Fig. 3) extending downwardly from the elongated C-shaped channel; the window tab has a mounting flange (K&H, see annotated Fig. 3, portion above channel) extending from the elongated C-shaped channel, whereby the mounting flange is mounted to the window portion (K&H, Fig. 3, mounted at the window lower region where wind portion is located after combination); and a door portion (K&H, Fig. 1) extending from the window portion.
K&H is considered to be analogous art because it is in the same field of vehicle door covers as Dohle. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the window guard as taught by Dohle to incorporate the teachings of K&H and have a door portion extend below the window portion such that the two covers work together to cover the vehicle door including the window. Doing so protects the door interior from pets (K&H, page 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references that are not relied upon all disclose vehicle door and window guards.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.Z./Examiner, Art Unit 3612                                                                                                                                                                                                        
/JASON S MORROW/Primary Examiner, Art Unit 3612